1

2

3                                  UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     BRIAN CLAY COOK,                                    Case No. 3:19-cv-00081-MMD-CLB

7                                     Petitioner,                      ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has filed a motion

12   to stay. (ECF No. 41.) Respondents do not oppose the motion. (ECF No. 44.) Currently

13   pending before the Nevada Supreme Court is an appeal that will determine whether

14   Petitioner’s state post-conviction habeas corpus petition is timely under state law, which

15   in turn could affect the procedural posture of this action. The Court thus finds good cause

16   exists to stay this action.

17          It is therefore ordered that Petitioner’s motion for stay (ECF No. 41) is granted.

18          It is further ordered that this action is stayed pending exhaustion of the unexhausted

19   claims. Petitioner must return to this Court with a motion to reopen within 45 days of

20   issuance of the remittitur by the Nevada Supreme Court at the conclusion of the state-

21   court proceedings. Further, Petitioner or Respondents may otherwise move to reopen the

22   action and seek any relief appropriate under the circumstances at that time.

23          The Clerk of Court is directed to administratively close this action until such time as

24   the Court grants a motion to reopen it.

25          DATED THIS 6th day of April 2020.

26

27
                                                    MIRANDA M. DU
28                                                  CHIEF UNITED STATES DISTRICT JUDGE
